DETAILED ACTION
Response to Amendment
1.	Amendment received 07/29/2022 on has been entered. Claims 1, 8, 13, and 17-19 have been amended and claim 7 has been canceled.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “the first and second sub-pixels” there is insufficient antecedent basis for this limitations in the claim.


Allowable Subject Matter
5.	The indicated allowability of claims 7-8 is withdrawn in view of the newly discovered reference(s) to Im et al (US 2019/0066621), Hwang et al (US 2018/0033381) and Park et al (US 2022/0044641). Rejections based on the newly cited reference(s) follow.

6.	Claims 4, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al (US 2019/0066621).
	As to claim 17, Im teaches a display device comprising: 
a display panel in which a plurality of data lines (DL1-DLm, fig. 1) and a plurality of gate lines (GL1-GLn, fig. 1) are disposed, the display panel including a plurality of sub-pixels (PX11-PXnm, fig. 1); 
a data driving circuit configured to output a first data signal ([0053] The data driving circuits 120 to 123 output the gradation voltages to the plurality of data lines DL1 to DLm as data signals DS) to a first data line of the plurality of data lines (DL1, fig. 1); 
a gate driving circuit configured to output a first scan pulse to a first gate line of the plurality of gate lines ([0050] the gate driving circuit 110 generates gate signals G1 to Gn…outputs the gate signals G1 to Gn to the plurality of gate lines GL1 to GLn); and 
a controller configured to control the data driving circuit and the gate driving circuit ([0049] the gate driving circuit 110 and the data driving circuits 120 to 123 receive a control signal from the drive controller 130), 
wherein when an ambient temperature rises to a predetermined degree or more, a timing at which the first data signal to be supplied to the first sub-pixel is output from the data driving circuit is advanced compared with when the temperature was lower than the predetermined degree ([0061] Slew rates of the data signals that the data driving circuits 120 to 123 provide to the data lines DL1 to DLm may be affected by an ambient temperature. Ambient temperatures differ between the data driving circuit 120 adjacent to the voltage generator 140 and the data driving circuit 123 far from the voltage generator 140, among the data driving circuits 120 to 123, fig. 3 illustrates the slew rates at 100 degree temperature which is more advanced compared to the 25 degree temperature).  

9.	Claim(s) 13-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (US 2018/0033381).

As to claim 13, Hwang teaches a controller for controlling driving of a display panel, the controller comprising: a signal output circuit configured to output a gate driving timing control signal to a gate driving circuit ([0064]-[0065] the timing controller 200 generates a first control signal CONT1… The first control signal CONT1 controls an operation of the gate driver 300 ), and output a data driving timing control signal to a data driving circuit ([0064] The timing controller 200 generates … a second control signal CONT2. [0066] The second control signal CONT2 controls an operation of the data driver 500); and a signal adjustment circuit configured to adjust the gate driving timing control signal or the data driving timing control signal ([0081] The slew rate of the data voltage may be set and varied, for example, by the timing controller 200) when an event occurs in which a difference between a charging time of a first sub-pixel of a plurality of sub-pixels and a charging time of a second sub-pixel thereof exists ([0078] when the same data voltage is applied to the first area PA, the second area PB, and the third area PC, a charging rate of the pixel in the third area PC is the lowest from among the pixels in the first area PA, the second area PB, and the third area PC, fig. 3 illustrates slew rate of pixels at the first area PA and  the second area PC before an adjustment of slew rates; fig. 4 illustrates the same pixels after the adjustment of the slew rates. Note that as shown in fig. 3 and fig. 4, change of slew rate of pixel in the second area PC is greater than change in slew rate of the first area PA).

As to claim 14, Hwang teaches the controller, wherein the data driving timing control signal is a source output enable signal ( [0081] The slew rate of the data voltage may be set and varied, for example, by the timing controller 200…The data driver 500 may generate the data voltage, of which the slew rate is adjusted based on the data signal DATA and the slew rate information received from the timing controller 200).  

As to claim 15, Hwang teaches the controller, wherein when the gate driving timing control signal is adjusted, a first pulse width of a first scan pulse output from the gate driving circuit to a first gate line connected to the first sub-pixel of the plurality of sub-pixels disposed in the display panel is different from a second pulse width of a second scan pulse output from the gate driving circuit to a second gate line connected (fig. 15 illustrates the pulse width of the scan pulse GD of PD is greater than the pulse width of the scan pulse of GA of PA) to the second sub-pixel (pixel at area PA, fig. 14) different from the first sub-pixel (pixel at area PD, fig. 14).  

As to claim 16, Hwang teaches the controller, wherein when the data driving timing control signal is adjusted, only one of a first timing at which a first data signal to be supplied to the first sub-pixel of the plurality of sub-pixels disposed in the display panel is output from the data driving circuit and a second timing at which a second data signal to be supplied to the second sub-pixel disposed in a different location from the first sub-pixel is output from the data driving circuit is changed according to the occurrence of the event, or while the first timing and the second timing are changed according to the occurrence of the event, an amount of change of the first timing and an amount of change of the second timing are different from each other (fig. 3 illustrates slew rate of pixels at the first area PA and  the second area PC before an adjustment of slew rates; fig. 4 illustrates the same pixels after the adjustment of the slew rates. Note that as shown in fig. 3 and fig. 4, change of slew rate of pixel in the second area PC is greater than change in slew rate of the first area PA).  
As to claim 18, Hwang teaches a display driving method of a display device including a display panel in which a plurality of data lines and a plurality of gate lines are disposed and having a plurality of sub-pixels, a data driving circuit configured to output data signals to the plurality of data lines, and a gate driving circuit configured to output scan pulses to at least one of the plurality of gate lines, the display driving method comprising: 
sensing whether an event occurs in which an ambient temperature is higher than or equal to a threshold temperature, or a difference between respective charging times of two or more sub-pixels among a plurality of sub-pixels exists ([0078] when the same data voltage is applied to the first area PA, the second area PB, and the third area PC, a charging rate of the pixel in the third area PC is the lowest from among the pixels in the first area PA, the second area PB, and the third area PC); and
 supplying a first scan pulse and a first data signal to a first sub-pixel (PC, fig. 2) among the plurality of sub-pixels and supplying a second scan pulse and a second data signal to a second sub-pixel (PA, fig. 2) among the plurality of sub-pixels ([0069] gate driver 300 sequentially outputs the gate signals to the gate lines GL, [0072] data driver 500 outputs the data voltages to the data lines DL, fig. 2 illustrates pixel PA, pixel PB and pixel PC, figs. 11-13),
 wherein only one of a first timing at which the first data signal to be supplied to the first sub-pixel is output from the data driving circuit and a second timing at which the second data signal to be supplied to the second sub-pixel is outputted from the data driving circuit is changed according to the occurrence of the event, or while the first timing and the second timing are changed according to the occurrence of the event, an amount of change of the first timing is different from an amount of change of the second timing  (fig. 3 illustrates slew rate of pixels at the first area PA and  the second area PC before an adjustment of slew rates; fig. 4 illustrates the same pixels after the adjustment of the slew rates. Note that as shown in fig. 3 and fig. 4, change of slew rate of pixel in the second area PC is greater than change in slew rate of the first area PA ).    

As to claim 19, Hwang teaches the display driving method according, wherein when the first sub-pixel (pixel at area PC, fig. 2) among the first sub-pixel and the second sub-pixel (pixel at area PA, fig. 2) is located farther away from the data driving circuit or is located in a more outer edge (fig. 2 shows pixel at area PC is located farther away from the data driver). 

As to claim 20, Hwang teaches the display driving method, wherein when the first sub-pixel (pixel at area PC, fig. 2) among the first sub-pixel and the second sub-pixel  (pixel at area PA, fig. 2) is located farther away from the data driving circuit or is located more outer edge (as seen in fig. 2), only the first timing among the first timing and the second timing is advanced according to the occurrence of the event, or while the first timing and the second timing are advanced, the first timing is more advanced than the second timing (fig. 3 illustrates slew rate of pixels at the first area PA and  the second area PC before an adjustment of slew rates; fig. 4 illustrates the same pixels after the adjustment of the slew rates. Note that as shown in fig. 3 and fig. 4, change of slew rate of pixel in the second area PC is greater than change in slew rate of the first area PA).  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0033381) in view of Park et al (US 2022/0044641).
	As to claim 1, Hwang teaches a display device comprising: 
a display panel in which a plurality of data lines and a plurality of gate lines are disposed, the display panel including a plurality of sub-pixels ([0061] The display panel 100 includes a plurality of gate lines GL, a plurality of data lines DL, and a plurality of pixels);
 a data driving circuit configured to output a first data signal and a second data signal ([0072] data driver 500 outputs the data voltages to the data lines DL, fig. 2 illustrates pixel PA, pixel PB and pixel PC); 
a gate driving circuit configured to output a first scan pulse and a second scan pulse ([0069] gate driver 300 sequentially outputs the gate signals to the gate lines GL); 
a controller configured to control the data driving circuit and the gate driving, circuit ([0064]-[0066] timing controller 200 generates a first control signal CONT1, a second control signal CONT2, The first control signal CONT1 controls an operation of the gate driver 300,  the second control signal CONT2 controls an operation of the data driver 500); and
 a charging time for each area in the display panel, and when it is determined that respective charging times of the first and second sub-pixels are different from each other ([0078] when the same data voltage is applied to the first area PA, the second area PB, and the third area PC, a charging rate of the pixel in the third area PC is the lowest from among the pixels in the first area PA, the second area PB, and the third area PC),
wherein the plurality of sub-pixels includes a first sub-pixel and a second sub-pixel disposed in different locations, and the first sub-pixel and the second sub-pixel are disposed in different sub-pixel rows or columns ([0073] the pixels in a first area, a second area, and a third area of FIG. 2 ), and
 wherein when an event occurs in which an ambient temperature is higher than or equal to a threshold temperature, or a difference between a charging time of the first sub-pixel and a charging time of the second sub-pixel exists ([0078] when the same data voltage is applied to the first area PA, the second area PB, and the third area PC, a charging rate of the pixel in the third area PC is the lowest from among the pixels in the first area PA, the second area PB, and the third area PC), 
a first pulse width of a first scan pulse output from the gate driving circuit to a first gate line connected to the first sub-pixel and a second pulse width of a second scan pulse output from the gate driving circuit to a second gate line connected to the second sub-pixel are different from each other, or 
only one of a first timing at which a first data signal to be supplied to the first sub-pixel is output from the data driving circuit and a second timing at which a second data signal to be supplied to the second sub-pixel is outputted from the data driving circuit is changed according to the occurrence of the event, or while the first timing and the second timing are changed according to the occurrence of the event, an amount of change of the first timing is different from an amount of change of the second timing (fig. 3 illustrates slew rate of pixels at the first area PA and  the second area PC before an adjustment of slew rates; fig. 4 illustrates the same pixels after the adjustment of the slew rates. Note that as shown in fig. 3 and fig. 4, change of slew rate of pixel in the second area PC is greater than change in slew rate of the first area PA ).  
Hwang does not expressly teach a monitoring circuit configured to sense a charging time for each area in the display panel and based on the sensed result, output a control command signal as claimed.
However, Park teaches a monitoring circuit configured to sense a charging time for each area in the display panel and based on the sensed result, output a control command signal ([0073] the sensing unit 320 may determine a load of the first data line D1 by using the received dummy data signal DDS, and supply a data delay value DDV corresponding to the determined load to the timing controller 400. The timing controller 400 may generate a source output enable signal SOE for controlling a timing of the data signal supplied to the data lines D1 to Dm, based on the supplied data delay value DDV, [0129], fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hwang, a monitoring circuit configured to sense a charging time for each area in the display panel and based on the sensed result, output a control command signal, as suggested by Park in order to compensate “for a difference of charging rates between pixels due to, for example, resistance of a signal wiring, which may improve a display quality of the display panel”. ([0002]).

As to claim 2, Hwang in view of Park teaches the display device, wherein when the first sub-pixel (Hwang: pixel at area PD, fig. 14) BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/smtApplication No.: 17/525,172Docket No.: 6588-0237PUS1 Reply to Office Action of May 25, 2022Page 3 of 13 among the first sub-pixel and the second sub-pixel (Hwang: pixel at area PA, fig. 14) is located farther away from the data driving circuit or is located in a more outer edge (Hwang: fig. 14 shows pixel at area PD is located at an outer edge), the first pulse width of the first scan pulse output from the gate driving circuit to the first gate line connected to the first sub-pixel is longer than the second pulse width of the second scan pulse output from the gate driving circuit to the second gate line connected to the second sub-pixel (Hwang: fig. 15 illustrates the pulse width of the scan pulse GD of PD is greater than the pulse width of the scan pulse of GA of PA).  

As to claim 3, Hwang in view of Park teaches the display device, wherein when the first sub-pixel (Hwang: pixel at area PC, fig. 2) among the first sub-pixel and the second sub-pixel  (Hwang: pixel at area PA, fig. 2) is located farther away from the data driving circuit or is located more outer edge (as seen in fig. 2), only the first timing among the first timing and the second timing is advanced according to the occurrence of the event, or while the first timing and the second timing are advanced, the first timing is more advanced than the second timing (Hwang: fig. 3 illustrates slew rate of pixels at the first area PA and  the second area PC before an adjustment of slew rates; fig. 4 illustrates the same pixels after the adjustment of the slew rates. Note that as shown in fig. 3 and fig. 4, change of slew rate of pixel in the second area PC is greater than change in slew rate of the first area PA).  


12.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0033381) in view of Park et al (US 2022/0044641) and further in view of Yamada (US 2006/0202630).

As to claim 5, Hwang in view of Park does not teach a temperature sensor as claimed.
However, Yamada teaches the display device, further comprising: a temperature sensor configured to sense a temperature of the display panel and output information on the sensed temperature ([0103] temperature detecting unit); and a monitoring circuit configured to monitor whether the ambient temperature rises to the threshold temperature or more based on the sensed temperature information, and output a control command signal ([0103] if the temperature of organic EL panel detected by the temperature detecting unit 300 becomes larger than the predetermined threshold value, the display of the background of each of the organic EL panels 2 and 3 is changed).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hwang and Park, the teaching of Yamada so that “various information display or image display can be performed while preventing the organic EL element from being deteriorating” ([0104]).

13.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0033381) in view of Park et al (US 2022/0044641) and further in view of Im et al (US 2019/0066621).
As to claim 6, Hwang in view of Park does not teach the display device as claimed.
However, Im teaches the display device, further comprising a memory in which two or more lookup tables corresponding to different temperature conditions are stored ( [0076] the lookup table may stores slew rates and the associated amount of advancement of the phase of the respective clock signal for each of the data driving circuits based on an ambient temperature of each of the data driving circuits), wherein each of the two or more lookup tables includes information on at least one value of at least one charge difference compensation control parameter corresponding to at least BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/smtApplication No.: 17/525,172Docket No.: 6588-0237PUS1 Reply to Office Action of May 25, 2022Page 4 of 13 one of a difference between respective pulse widths of scan pulses and a difference between respective output timings of data signals in a corresponding temperature condition ( [0064]-[0076]), and wherein using a lookup table corresponding to the ambient temperature among the two or more lookup tables, the controller determines a difference between the first pulse width of the first scan pulse and the second pulse width of the second scan pulse, or determines an amount of change of one of the first timing and the second timing or a difference between the amount of change of the first timing and the amount of change of the second timing ( [0064]-[0065] when each of the data driving circuits 120 to 123 has a different ambient temperature, the slew rates of data signals outputted from the data driving circuits 120 to 123 may differ…a difference in charging rates of the pixels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hwang and Park, the teaching of Im in order to “reduce or prevent a display stain from occurring because of the effects of different slew rates of a plurality of driving circuits” [0066].

7. (Canceled)  

14.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0033381) in view of Park et al (US 2022/0044641) and further in view of Kim et al (US 2013/0147694).
	As to claim 8, Hwang in view of Park does not teach the display device as claimed.
	However, Kim teaches the display device further comprising: an analog-to-digital converter (ADC unit, fig. 6B) configured to sense a voltage of a first data line (data line 11, fig. 6B) connected to the first sub-pixel (see fig. 6B); and a charge sensing control switch configured to switch a connection between the analog- to-digital converter and the first data line (SW2, fig. 6C), wherein a sensing mode period for sensing a charging time of the first sub-pixel includes a first duration in which the first scan pulse is supplied to the first sub-pixel (switch M2 is closes when scan 2 is activated as shown in fig. 6B), a second duration in which the first data signal is supplied to the first sub-pixel (fig. 6B illustrates switch SW1 is turned on to let data into the pixel), and a third duration in which after the first data signal is supplied to the first sub-pixel, and a predetermined sensing time passes, the charge sensing control switch becomes turned on, and the analog-to-digital converter senses the voltage of the first data line (fig. 6A and fig. 6C shows switch SW2 is turned on to connect the sensed data to the analog to digital converter ADC unit), and wherein during the third duration, the voltage sensed by the analog-to-digital converter corresponds to the amount of charge of the first sub-pixel ([0049] The ADC unit 58 has a function of converting an analog sensing signal, which is detected in each pixel P, into a digital sensing signal).

15.	Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0033381) in view of Park et al (US 2022/0044641) and further in view of Hashimoto et al (US 2007/0085798).
	As to claim 9, Hwang in view of Park does not teach the display device as claimed.
	However, Hashimoto teaches the display device, wherein when the ambient temperature rises to the threshold temperature or more, the controller outputs a changed gate driving timing control signal, and thereby, causes the first pulse width of the first scan pulse output from the gate driving circuit and the second pulse width of the second scan pulse output from the gate driving circuit to be different from each other  ([0054] It should be noted that the liquid crystal display 10 in this embodiment achieves dynamically and automatically adjust the pulse widths of the scan signals S1 to Sn in accordance with the variations in the characteristics and temperature dependence of the data lines X1 to Xn, fig. 5 illustrates the width of a scan signal S1 at node 511 (see fig. 1) and the width of a scan signal Sn at node 51n).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hwang and Park, the teaching of Im in order to reduce or prevent deformation of a displayed image caused by a difference in brightness between pixels located close to a scan driver and pixels located away from the scan driver ([0006]).

As to claim 10, Hwang in view of Park and further in view of Hashimoto teaches the display device, wherein the controller outputs a changed pulse timing (Hwang: [0064]-[0065] the timing controller 200 generates a first control signal CONT1… The first control signal CONT1 controls an operation of the gate driver 300 ) resulting from changing a pulse timing of at least one of a generation clock signal and a modulation clock signal as the changed gate driving timing control signal, and thereby, causes the first pulse width and the second pulse width to be different (Hwang: fig. 15 illustrates the pulse width of the scan pulse GD of PD is greater than the pulse width of the scan pulse of GA of PA).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/           Examiner, Art Unit 2628          

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628